I concur in the opinion by Budge, J., except that portion which treats of the claim by Day and Moorman that the laborer's liens paid *Page 60 
by them should be deducted from the proceeds of the sale of the seed, wherein he holds that the same should not be deducted because the liens had not been perfected.
The evidence does not disclose that Nohrnberg gave Day and Moorman any authority to pay these claims and therefore, if Nohrnberg had a valid mortgage, Day and Moorman had no right to pay these claims no matter what their status or condition, and I think they should not be deducted for that reason, and not because the liens had not been perfected, a determination of the latter phase not being necessary.
I am authorized to say that Wm. E. Lee and Taylor, JJ., concur with me in this conclusion.
                         (May 8, 1926.)                          ON REHEARING.